DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/31/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 3/31/2022 applied to the Guillorn ’899 reference used to reject at least claim 1 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 3/31/2022 necessitated the incorporation of a secondary reference Hobbs ‘052 to supplement the teachings of Guillorn ’899 by providing the specifically recited claimed “the at least one first layer remained after the etching serves as the at least one channel layer in the first fin and the at least one sacrificial layer in the second fin, and the at least one second layer remained after the etching serves as the at least one channel layer in the second fin and the at least one sacrificial layer in the first fin”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0122899) in view of Hobbs (US 2012/0007052).
Regarding claim 1, Guillorn discloses, in at least figures 1-14 and related text, a method for manufacturing a stacked gate-all-around nano-sheet CMOS device, comprising: 
providing a substrate (108, [36]), the substrate comprising a region for an NMOS (“nFET region”, figures) and a region for a PMOS (“pFET region”, figures), wherein: 
a support portion (protruding regions of 108, figure 4) is provided at a side of the substrate (108, [36]), at least one sacrificial layer (110/112/114/116, 306/308/310/312, [36], [39], [41]) and at least one channel layer (102/104/106, 300/302/304, [36], [39], [41]) are alternately stacked on the support portion (protruding regions of 108, figure 4), and the at least one sacrificial layer and the at least one channel layer are along an extending direction of the support portion; 
the support portion (protruding regions of 108, figure 4), the at least one channel layer (102/104/106, 300/302/304, [36], [39], [41]) and the at least one channel layer (102/104/106, 300/302/304, [36], [39], [41]) form a fin structure (figure 4); 
the at least one channel layer (102/104/106, [36], [39], [41]) in the region for the NMOS is made of a first material (Si, [39], [41]), and the at least one channel layer (300/302/304, [41]) in the region for the PMOS is made of a second material (SiGe, [41]); and 
mobility of holes in the second material (SiGe, [41]) is greater than mobility of holes in the first material (Si, [39], [41]); 
forming a dummy gate stack (502/600, 504/602, [43], [44]) extending across the fin structure (figures 4-9); 
forming source-or-drain regions (900/902/904/906, [48]) in the fin structure (figures 4-9) at two sides of the dummy gate stack (502/600, 504/602, [43], [44]); 
removing, sequentially for one and another of the NMOS and the PMOS, the dummy gate stack (502/600, 504/602, [48]) and the at least one sacrificial layers (110/112/114/116, 306/308/310/312, [36], [39], [41]) covered by the dummy gate stack (502/600, 504/602, [48]), to expose a surface of a part of the at least one channel layer (102/104/106, 300/302/304, [36], [39], [41]) that is located between the source-or-drain regions (900/902/904/906, [48]), 
wherein a nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]) is formed by the at least one channel layer (102/104/106, 300/302/304, [36], [39], [41]) with the exposed surface; and 
forming a gate stack structure (1300/1304, 1302/1306, [55]) surrounding each nano sheet in the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]),
wherein the fin structure (figures 4-9) comprises a first fin located in the region for the NMOS (“nFET region”, figures) and a second fin located in the region for the PMOS (“9FET region”, figures), and providing the substrate (108, [36]) comprises: 
forming a stack (figure 3) comprising at least one first layer (102/104/106, 300/302/304, [36], [39], [41]) and at least one second layer (110/112/114/116, 306/308/310/312, [36], [39], [41]) on a base layer of the substrate (108, [36]), wherein the at least one first layer (102/104/106, 300/302/304, [36], [39], [41]) and the at least one second layer (110/112/114/116, 306/308/310/312, [36], [39], [41]) are interleaved in the stack (figure 3); and 
etching the stack (figure3) and the base layer (108, [36]) to form the fin structure (figure 4).
 Guillorn does not explicitly disclose the at least one first layer remained after the etching serves as the at least one channel layer in the first fin and the at least one sacrificial layer in the second fin, and the at least one second layer remained after the etching serves as the at least one channel layer in the second fin and the at least one sacrificial layer in the first fin.
Hobbs teaches, in at least figures 1-9C and related text, the method comprising the at least one first layer (106, [47]) remained after the etching serves as the at least one channel layer in the first fin (202, [48]) and the at least one sacrificial layer (106, [47]) in the second fin (204, [48]), and the at least one second layer (108, [47]) remained after the etching serves as the at least one channel layer (108, [47]) in the second fin (204, [48]) and the at least one sacrificial layer (108, [47]) in the first fin (202, [48]), for the purpose of providing nanowire NFETs having channels of Si and nanowire PFETs having channels of Si-Ge on the substrate to improves the performance by enabling devices with short gate lengths to have better control of the channel than a conventional planar device ([5], [16], [17]).
Guillorn and Hobbs are analogous art because they both are directed to method for forming a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn with the specified features of Hobbs because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Guillorn to have the at least one first layer remained after the etching serving as the at least one channel layer in the first fin and the at least one sacrificial layer in the second fin, and the at least one second layer remained after the etching serving as the at least one channel layer in the second fin and the at least one sacrificial layer in the first fin, as taught by Hobbs, for the purpose of providing nanowire NFETs having channels of Si and nanowire PFETs having channels of Si-Ge on the substrate to improves the performance by enabling devices with short gate lengths to have better control of the channel than a conventional planar device ([5], [16], [17], Hobbs).
Regarding claim 2, Guillorn in view of Hobbs discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, covering the whole PMOS and exposing the NMOS, by using an etching mask layer ([51], figure 11); 
removing the dummy gate stack (502/600, [43], [44]) for the NMOS with an etching process that etches the dummy gate stack (502/600, [43], [44]) without etching the first material (Si, [39], [41]), to expose a channel surface of the first material (Si, [39], [41]) and the second material (SiGe, [41]); 
removing the second material (SiGe, [41]) in a channel region for the NMOS, with an etching process that etches the second material (SiGe, [41]) without etching the first material (Si, [39], [41]), to separate channels of a plurality of layers of the first material (Si, [39], [41]) for the NMOS (figure 11); 
covering the whole NMOS and exposing the PMOS, by using another etching mask layer ([52], figure 12); 
removing the dummy gate stack (504/602, [48]) for the PMOS with an etching process that etches the dummy gate stack (504/602, [48]) without etching the second material (SiGe, [41]), to expose another channel surface of the first material (Si, [39], [41]) and the second material (SiGe, [41]); 
removing the first material (Si, [39], [41]) in a channel region for the PMOS, with an etching process that etches the first material (Si, [39], [41]) without etching the second material (SiGe, [41]), to separate channels of a plurality layers of the second material (SiGe, [41]) for the PMOS (figure 12).
Regarding claim 3, Guillorn in view of Hobbs discloses the method according to claim 2 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the etching processes each etching process comprises dry etching or wet etching ([51], [52]).
Regarding claim 4, Guillorn in view of Hobbs discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, forming the source-or-drain regions (900/902/904/906, [47], [48]) in the fin structure at the two sides of the dummy gate stack (502/600, 504/602, [43], [44]) through source-or-drain selective epitaxy ([47], [48]), doping ([47], [48]), and rapid thermal annealing ([31]).
Regarding claim 8, Guillorn discloses, in at least figures 1-14 and related text, a structure of a stacked gate-all-around nano-sheet CMOS device, comprising: 
a substrate (108, [36]), wherein the substrate (108, [36]) comprises a region for an NMOS (“nFET region”, figures) and a region for a PMOS (“pFET region”, figures);
a nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]), located on the substrate (108, [36]), wherein the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]) comprises at least one channel layer (102/104/106, [36], [39], [41]) of the NMOS and at least one channel layer (300/302/304, [41]) of the PMOS which are a plurality of nano sheets (102/104/106, 300/302/304, [36], [39], [41]), the at least one channel layer (102/104/106, [36], [39], [41]) of the NMOS is made of a first material (Si, [39], [41]), the at least one channel layer (300/302/304, [41]) of the PMOS is made of a second material (SiGe, [41]), and mobility of holes in the second material (SiGe, [41]) is greater than mobility of holes in the first material (Si, [39], [41]);  
a gate stack structure (1300/1304, 1302/1306, [55]), surrounding each of the plurality of the nano sheet in the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]); and
source-or-drain regions (900/902/904/906, [48]), in connection with the plurality of nano sheets (102/104/106 and 300/302/304, [36], [39], [41]).
Guillorn does not explicitly disclose the at least one channel layer in the NMOS and the at least one channel layer in the PMOS are disposed in an interleaved manner along a direction perpendicular to the substrate.
Hobbs teaches, in at least figures 9A-9C and related text, the device comprising the at least one channel layer (106, [47]) in the NMOS (nFET, [59]) and the at least one channel layer (108, [47]) in the PMOS (nFET, [59]) are disposed in an interleaved manner along a direction perpendicular to the substrate (102/104, [47]) (figures), for the purpose of providing nanowire NFETs having channels of Si and nanowire PFETs having channels of Si-Ge on the substrate to improves the performance by enabling devices with short gate lengths to have better control of the channel than a conventional planar device ([5], [16], [17]).
Guillorn and Hobbs are analogous art because they both are directed to method for forming a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn with the specified features of Hobbs because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Guillorn to have the at least one channel layer in the NMOS and the at least one channel layer in the PMOS are disposed in an interleaved manner along a direction perpendicular to the substrate, as taught by Hobbs, for the purpose of providing nanowire NFETs having channels of Si and nanowire PFETs having channels of Si-Ge on the substrate to improves the performance by enabling devices with short gate lengths to have better control of the channel than a conventional planar device ([5], [16], [17], Hobbs).
Regarding claim 10, Guillorn in view of Hobbs discloses the structure according to claim 8 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the second material comprises GeSi ([41]), Ge or Si1-xGex ([41]).
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0122899) in view of Hobbs (US 2012/0007052), and further in view of Oshima (JP 62054459A).
Regarding claim 5, Guillorn in view of Hobbs discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the first material (Si, [39], [41]) is Si.
Guillorn in view of Hobbs does not explicitly disclose the mobility of holes in the second material is greater than 100 cm2/V s.
Oshima teaches, in at least abstract, the method comprising the mobility of holes in the second material (Ge thin film, abstract) is greater than 100 cm2/V s, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Guillorn, Hobbs, and Oshima are analogous art because they all are directed to method for forming a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn in view of Hobbs with the specified features of Oshima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Guillorn in view of Hobbs to have the mobility of holes in the second material being greater than 100 cm2/V s, as taught by Oshima, for the purpose of realizing high-speed operation and enhanced integration (abstract, Oshima).
Regarding claim 6, Guillorn in view of Hobbs and Oshima discloses the method according to claim 5 as described above.
Oshima further teaches, in at least abstract, the second material comprises GeSi, Ge (abstract) or Si1-xGex, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Regarding claim 9, Guillorn in view of Hobbs discloses the structure according to claim 8 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the first material (Si, [39], [41]) is Si.
Guillorn in view of Hobbs does not explicitly disclose the mobility of holes in the second material is greater than 100 cm2/V s.
Oshima teaches, in at least abstract, the device comprising the mobility of holes in the second material (Ge thin film, abstract) is greater than 100 cm2/V s, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Guillorn, Hobbs, and Oshima are analogous art because they all are directed to CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn in view of Hobbs with the specified features of Oshima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Guillorn in view of Hobbs to have the mobility of holes in the second material being greater than 100 cm2/V s, as taught by Oshima, for the purpose of realizing high-speed operation and enhanced integration (abstract, Oshima).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0122899) in view of Hobbs (US 2012/0007052).
Regarding claim 7, Guillorn in view of Hobbs discloses the method according to claim 2 as described above.
Guillorn in view of Hobbs does not explicitly disclose, in figures 11 and 12, each etching mask layer comprises photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride.
Guillorn teaches, in at least figure 5 and related text, the method comprising each etching mask layer (200/400, [40], [42]) comprises photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride ([40]), for the purpose of preventing threshold voltage variability in a stacked nanosheet ([33]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in figures 11-12 of Guillorn to have the each etching mask layer comprising photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride, as taught by figure 5 of Guillorn, for the purpose of preventing threshold voltage variability in a stacked nanosheet ([33], Guillorn).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 11 that recite “one or both of a quantity of the at least one first layer and a quantity of the at least one second layer are greater than one” in combination with other elements of the base claims 10.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 12 that recite “one or both of a quantity of the at least one first layer and a quantity of the at least one second layer are greater than one” in combination with other elements of the base claims 8 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811